Appellant Wayne Turner appeals the district court’s grant of summary judgment in favor of the United States. Turner brought this action to quiet title to real property located in Nevada and for a judgment declaring that a lien on his property had been extinguished by a previous Settlement Agreement. The district court concluded that the Settlement Agreement related only to certain funds held in escrow and the release of those funds; it did not extinguish the lien arising from Turner’s obligation on his loan from the Farmers’ Home Administration. For the reasons given in parts I-V of Judge Pro’s published Order, 875 F.Supp. 1430 (D.Nev.1995), we affirm summary judgment in favor of the United States.
AFFIRMED.